DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-20 are rejected (FAI Step 2). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant Application, filed 06/11/2019 claims priority from provisional Applications 62/684,498, filed 06/13/2018 and 62/749,001, filed 10/22/2018.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 7 January  2022 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1, 2, 5, 6, 8 , 9, 12, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by HANAFI et al. (“Hanafi”), “SEER: Auto-Generating Information Extraction Rules from User-Specified Examples.”

As per claim 1, Hanafi discloses a method of generating regular expressions, comprising:  
2receiving, by a regular expression generator comprising one or more processors, 3first input data comprising one or more positive character sequences, each of the one or more 4positive character sequences corresponding to a positive example that is to be matched by a 5regular expression generated by the regular expression generator([Page 6673, 1st column, 1. Highlights Examples] wherein “Bob” can select positive character sequences recognized as the highlighting text as positive examples as described in Figure 1);  
6generating, by the regular expression generator, a first regular expression, wherein 7the first regular expression matches each of the one or more positive examples ([Page 6673, 2nd column, 2. Refines Rules and Analyzes Results] wherein rules are created that generate a first regular expression that matches the positive example as shown in Figure 1);  
8receiving, by the regular expression generator, second input data comprising one 9or more negative character sequences, each of the one or more negative character sequences 10corresponding to a negative example that is not to be matched by the regular expression 11generated by the regular expression generator ([Page 6673, 1st column, 1. Highlights Examples] wherein “Bob” can select negative character sequences recognized as the highlighting text as negative examples as described in Figure 1);  12in response to receiving the second input data, determining whether each of the 13one or more negative examples matches the first regular expression([Page 6675, 2nd column] wherein the system tests to see if there is a match of a negative example); and 
 14in response to determining that at least one of the negative examples matches the 15first regular expression:  16(a) determining a subsequence of characters at a location within the first 17regular expression([Page 6675, 2nd column] wherein the system determines “P:City” is determined to cause a negative);  18(b) determining a replacement character sequence, wherein the 19replacement character sequence at the location within the regular expression distinguishes 20the one or more positive examples from the one more negative examples([Page 6675, 2nd column] wherein P: CapitalWord is used instead of P: City); and  21(c) updating the first regular expression by replacing the determined 22subsequence of characters within the first regular expression with the replacement 23character sequence ([Page 6675, 2nd column] wherein the regular expressions are updated to prevent the negative examples, by adding P:CapitalWord instead of P:City).  

As per claim 12, Hanafi discloses the method of claim 1, wherein determining the subsequence of 2characters at the location within the first regular expression comprises: 3 determining the location within the first regular expression([Page 6675, 2nd column] wherein the system determines “P:City” is determined to cause a negative, wherein determining the primitive is also determining the location); 63Attorney Docket No.: 088325-1138194 (239800US) 4 retrieving a Page 6673, 1st column, 1. Highlights Examples] and Figure 1] wherein the positive and negative corresponding to the created regular expressions ; and  7determining the subsequence of characters as one or more characters at the 8location within the first regular expression, from which the one or more positive examples are 9distinguishable from the one more negative examples ([Page 6675, 2nd column] wherein the regular expressions are updated to prevent the negative examples, by adding P:CapitalWord instead of P:City, wherein P:CapitalWord is disguisable from P:City ).  

As per claim 15, Hanafi discloses the method of claim 2, wherein the determined location within the first 2regular expression is a mid-span location that does not correspond to a prefix portion of the first 3regular expression or a suffix portion of the first regular expression ([Page 6675, 2nd column] wherein P:CapitalWord and P:City are mid-span locations as not being prefix or suffix portions).

As per claim 16, Hanafi discloses the method of claim 2, wherein determining the replacement character 2sequence comprises determining a plurality of replacement character sequences, and wherein updating the first regular expression comprises replacing the determined subsequence of 64Attorney Docket No.: 088325-1138194 (239800US) characters within the first regular expression with the plurality of replacement character 5sequences ([Page 6675, 2nd column] wherein the regular expressions are updated to prevent the negative examples, by adding P:CapitalWord instead of P:City, wherein P:CapitalWord is disguisable from P:City ).    

As per claim 8, Hanafi discloses a system 1for generating regular expressions, the system comprising: a processing unit comprising one or more processors ([Page 6672] wherein a computer is implied by the language, wherein a computer has a processor); and 3memory storing instructions ([Page 6672] wherein a computer is implied by the language, wherein a computer has a memory) that, when executed by the processing unit, cause the 4system to perform the method of claim 1. Thus claim 8 is rejected for the same rationale and reasoning as claim 1. 

As per claim 9, claim 9 is the system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 1As per c
1As per c
  As per claim 12, claim 12 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

 As per claim 13, claim 13 is the system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is a product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 
1AS As per 


As per claim 19, claim 19 is a product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is a product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 3, 4, 7, 10, 11, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafi in view of Brauer, et al. (“Brauer”), “Enabling Information Extraction by Inference of Regular Expressions from Samples Entities.”

As per claim 13, Hanafi discloses the method of claim 2, but does not disclose wherein determining the location within the first 2regular expression comprises: 3determining a first number of characters at a prefix portion of the first regular 4expression from which the one or more positive examples are distinguishable from the one more 5negative . However, Brauer teaches wherein determining the location within the first 2regular expression comprises: 3determining a first number of characters at a prefix portion of the first regular 4expression from which the one or more positive examples are distinguishable from the one more 5negative examples ([Page 1287, Col 1] wherein a ReLIE relies on both negative and positive examples and is used as a training corpus, and [Page 1288, “3.2 Prefix and Suffix Automatons”] wherein a prefix character set is generated); 6determining a second number of characters at a suffix portion of the first regular 7expression from which the one or more positive examples are distinguishable from the one more 8negative examples ([Page 1287, Col 1] wherein a ReLIE relies on both negative and positive examples and is used as a training corpus, and [Page 1288, “3.2 Prefix and Suffix Automatons”] wherein a suffix character set is generated); and 9selecting either the prefix portion or the suffix portion as the location within the 10first regular expression, based at least in part on whether the first number of characters or the 11second number of characters is shorter ([Page 1286, Col 1] wherein the minimum description length principal chooses the shorter portion).  
Both Hanafi and Brauer teach using machine learning to create regular expressions from examples. One could apply the prefix or suffix selection from Brauer with the 
	
As per claim 14, note the rejection of claim 3 where Hanafi and Brauer are combined. The combination teaches the method of claim 3. Brauer further teaches wherein determining the location within the first 2regular expression further comprises:  3executing a formula to determine the location within the first regular expression, 4wherein the formula weights the prefix portion over the suffix portion of the first regular 5expression ([Page 1288, Col 2] wherein the minimum description length principle is the formula).  

As per claim 17, Hanafi discloses the method of claim 1, wherein determining the replacement character 2sequence comprises:  3determining a first number of characters at the location within the first regular 4expression, and a corresponding first number of replacement character sequences each having 5the first number of characters, from which the one or more positive examples are distinguishable 6from the one more negative examples([Page 6675, 2nd column] wherein the system determines “P:City” is determined to cause a negative);  7determining a second number of characters at the location within the first regular 8expression, and a corresponding second number of replacement character sequences each having 9the second number of ([Page 6675, 2nd column] wherein P: CapitalWord is used instead of P: City), but does not disclose 11selecting either the first number of characters or the second number of characters 12for the replacement character sequence within the first regular expression, based on (a) the sizes 13of the first and second numbers of characters, and (b) the sizes of the corresponding first and 14second numbers of replacement character sequences.  However, Brauer teaches 11selecting either the first number of characters or the second number of characters 12for the replacement character sequence within the first regular expression, based on (a) the sizes 13of the first and second numbers of characters, and (b) the sizes of the corresponding first and 14second numbers of replacement character sequences ([Page 1286, Col 1] wherein the minimum description length principal chooses the shorter portion).  
Both Hanafi and Brauer teach using machine learning to create regular expressions from examples. One could apply the prefix or suffix selection from Brauer with the selection of positive and negative examples from Hanafi to teach the claimed invention. It would have been obvious for one of ordinary skill in the art before the effective date of the invention to combine the method of providing examples to create regular expressions in Hanafi with the prefix and suffix regular expressions in Brauer in order to determine the regular expression with the best fit based on size. 

As per claim 10, claim 10 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 



As per claim 14, claim 14 is the system that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is a product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is a product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168